DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on 04/27/2021 is acknowledged.
 	Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2021.


Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-3 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application 16/025,020 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the three-dimensional 3D attachment structure is equivalent to the three-dimensional 3D part.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claims 4-6 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-9 of copending Application No. 16/025,020 in view of Lacy et al. (US 9,796,048). 
 	Regarding claim 4, ‘020 discloses all the claim limitations as set forth above except for the first and second prefabricated metallic parts are forged metallic parts.
 	Lacy et al. teaches “the first and second prefabricated metallic parts are forged metallic parts” (col.5 at lines 1-33, i.e., 101 and 105 includes more than one material such as … aluminum … titanium). ‘020 discloses manufacturing system for manufacturing three dimensional object. Lacy et al. teaches additive manufacturing for three dimensional object. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘020 with Lacy et al., by modifying ‘020’s manufacturing process according to Lacy et al.’s manufacturing process, to provide desired shape of three dimensional object.
 	Regarding claim 5, modified ‘020 discloses “the first and second prefabricated metallic parts are cast metallic parts” (Lacy et al., the term cast metallic parts is treated as “metallic part” MPEP 2115. col.5 at lines 1-33, i.e., 101 and 105 includes more than one material such as … aluminum … titanium).
Regarding claims 6 and 11, modified ‘020 discloses “the controller is configured to control the operations of the additive manufacturing system to form a transition portion of the attachment structure, extending between the interior portion and the exterior portion, using both of the first plurality of electrodes and the second plurality of electrodes such that the transition portion is an alloy formed from the first metallic material and the second metallic material” (‘020, claim 1 teaches the controller is configured to control operations of the additive manufacturing system to form the interior portion and the exterior portion using both of the first plurality of electrodes and the second plurality of electrodes. Lacy et al. teaches forming a transition portion of the attachment structure such that the transition portion 109 is an alloy formed from the first metallic material 101 and the second metallic material 105. Cols.3-4, i.e., cooling feature arrangement form any material  … titanium … aluminum. Col.5 at lines 1-33, i.e., 101 and 105 are formed form any material … aluminum … titanium … iron … copper. Please noted that examiner only interpreted that 109 is the transition portion).
 	Regarding claim 10, modified ‘020 discloses “the attachment structure” (101, 105 and 109) is shaped to align the part in “the postprocessing fixture” (111) “based on the postprocessing machining to be performed” (intended function. Product by process).


 	Claims 7 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-9 of copending Application No. 16/025,020 in view of Lacy et al. (US 9,796,048) as applied in claims 5-6 above and further in view of Alexiou et al. (US 2016/0069622).
Regarding claim 7, ‘020 discloses all the claim limitations as set forth above except for a proportion of the first metallic material to the second metallic material decreases through the transition portion from the interior portion to the exterior portion; a proportion of the first metallic material to the second metallic material decreases through the transition portion from the interior portion to the exterior portion.
 	Alexiou et al. teaches “a proportion of the first metallic material to the second metallic material decreases through the transition portion from the interior portion to the exterior portion; a proportion of the first metallic material to the second metallic material decreases through the transition portion from the interior portion to the exterior portion.” (fig.2 shows a proportion of a first metallic material (one of 204 that is positioned upward) to the second metallic material (the most upper line) decreases through the transition portion (the curved lines that are positioned in a substantially horizontal manner or at least cross the 204)). ‘020 discloses manufacturing system for manufacturing three dimensional object. Alexiou et al. teaches additive manufacturing for three dimensional object. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify ‘020 with Lacy et al., by modifying ‘020’s manufacturing process according to Alexiou et al.’s manufacturing process, to provide desired shape of three dimensional object based on user preference.
This is a provisional nonstatutory double patenting rejection.



Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

 	(1) “a drive roll system configured to drive each electrode of the array of multiple electrodes” in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “a drive roll system” (claims 1 and 8) is interpreted as “a plurality of drive rolls” (para.0026 of instant publication application)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “first and second prefabricated metallic parts” at lines 3-4. It is unclear if “first and second prefabricated metallic parts” refers to “a first prefabricated metallic part and a second prefabricated metallic part” or “first prefabricated metallic parts and second prefabricated metallic parts”. Examiner suggest to amend the above claim limitation to “a first prefabricated metallic part and a second prefabricated metallic part”.
 	









Allowable Subject Matter
 	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	Claim 8 is allowed.

 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Peters et al. (US 20140339203), Peters et al. (US 2010/0326963), Albrecht et al. (US 2015/0021379) and Albrecht et al. (US 2015/0021815).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 1 and 8, the first ductility is greater than the second ductility and the second hardness is greater than the first hardness. 
 	Peters et al. (‘203) shows that a system having a power source (40), a drive roll system (50) and a controller (27) that can control AC waveform for heating (para.0055), and a first set of electrodes and a second set of electrodes (abstract and fig.1. The three electrode on the left can be used to form exterior portion of attachment structure and another three electrode on the right can be used to form interior portion of the attachment structure). However, Peters et al. is silent regarding the above claim limitation. In addition, design choice case law would not be applicable in this case because applicant has motivation with respect to the above claim limitation (para.0023 
 	Peters et al. (‘963) shows that a system having a power source (40), a drive roll system (50) and a controller (27) that can control AC waveform for heating (para.0028), and a plurality of electrodes (fig.1 and abstract). However, Peters et al. is silent regarding the above claim limitation.
 	Albrecht (‘379) shows that an additive manufacturing system having a power source (34), a feeder (24), a controller (30), a plurality of electrodes or wires (32) and composition of an electrode (para.0020). However, Albrecht is silent regarding a group of electrodes having different composition than the other group of electrodes.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761